AmericanHigh-Income Trust 333 South Hope Street Los Angeles, California 90071-1406 Phone (213) 452 2173 Fax (213) 486 9455 Email cry@capgroup.com Courtney R. Taylor Secretary December 5, 2011 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American High-Income Trust File Nos.033-17917 and 811-05364 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on November 30, 2011 of Registrant’s Pre-Effective Amendment No. 36 under the Securities Act of 1933 and Amendment No. 39 under the Investment Company Act of 1940. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor
